DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the After Final Consideration Program 2.0 filing and Reply filed with the Office on 11 February 2021, regarding the Swager, et al. application.

Claims 1-20 are currently pending and have been fully considered.

	Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is the previously cited US Patent Application to Swager, et al. (US 2013/0273665 A1; hereinafter, “Swager”).  Swager discloses a sensor comprising: a conductive region (e.g., 1-SWNT mixture, Figure 1) in electrical communication with at least two electrodes (e.g., gold electrodes, Figure 1), the conductive region including a conductive material (e.g., single-walled carbon nanotubes, [0060]) and a catalytic mixture (e.g., copper complex 1, [0032]).  However, Swager teaches the analyte interacting with analyte in a reversible manner, so Swager does not teach or suggest that the product of the interaction with the catalytic materials yields an isolatable product, as now recited in each of instant claims 1, 11 and 20.  Therefore claims 1, 11 and 20 and their dependent claims are allowable over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	18 February 2021